


    
Exhibit 10.7
[comverseinclogo.gif]




                         March 29, 2012


Oded Golan
c/o Comverse Ltd.
29 Habarzel Street
Tel Aviv, Israel 69710


Re: Amendment to Employment Agreement.


WHEREAS, you serve as Chief Operating Officer;
WHEREAS, Comverse Ltd. and you desire to amend and revise the terms of your
employment to the extent set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, you and Comverse Ltd. hereby agree
as follows:
This letter (the “Amendment Letter”) amends that certain EMPLOYMENT OFFER
LETTER, dated June 15, 2011 (the “Agreement”), by and between you (the
“Executive”) and Comverse Ltd., a corporation existing under the laws of Israel
(“Company”), as amended from time to time. Capitalized terms used but not
defined herein shall have the meaning ascribed to such term in the Agreement.


1.
The undersigned hereby agrees with you that:



(a)
The second sentence of Section 1 shall be amended by deleting it in its entirety
and replacing such sentence with the following:



“As of March 27, 2012, the Executive's annual base salary will be approximately
$400,000 (to be paid in NIS and set according to the exchange rate in effect on
March 27, 2012), less lawful deductions, payable in accordance with the regular
payroll practices of the Company.


(b)
The fourth sentence of Section shall be amended by deleting it in its entirety
and replacing such sentence with the following:



The Executive will be eligible for an annual on-target bonus of $300,000 and a
maximum bonus of up to $600,000, based upon the achievement of objectives to be
set forth in the Company's bonus plan.




2.    All references in the Agreement to “this Agreement,” and to all other
words referring to the Agreement (such as “herein,” “hereto,” “herewith” and
“hereunder”), shall be deemed to mean and refer to the Agreement, as amended by
this Amendment Letter. This Amendment Letter shall effect appropriate revisions
to cross-references throughout the Agreement to reflect the amendments set forth
herein.


3.    Miscellaneous.
(a) No omission or delay by either party hereto in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right,




--------------------------------------------------------------------------------




power or privilege, preclude any further exercise thereof or the exercise of any
other right, power or privilege.
(b) This Amendment Letter may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
(c) Except as otherwise provided or referred to herein, the Agreement, as
amended by this Amendment Letter, contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof, including
the provisions of all other prior agreements, plan, corporate policies and
practices, as well as any other unwritten applicable obligation, concerning the
effect of a termination of employment on the relationship between the Company
and the Executive. This Amendment Letter may not be amended, except by a written
instrument hereafter signed by each of the parties hereto.
(d) This Amendment Letter and the performance hereof shall be construed and
governed in accordance with the laws of the State of Israel exclusively. Any
court action instituted by Executive or on his behalf or by the Company relating
in any way to this Agreement shall be filed in a labor court in Israel and the
parties consent to the jurisdiction and venue of these courts in any such
jurisdiction.
(e) This Amendment Letter does not and shall not be construed as a guarantee of
continued employment of the Executive by the Company for any period of time. The
Executive understands and acknowledges that he is an employee “at-will” and that
either he or the Company may terminate the employment relationship between them
at any time and for any lawful reason.




--------------------------------------------------------------------------------








THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AMENDMENT LETTER AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AMENDMENT LETTER.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.




                    
COMVERSE LTD.
By:
   /s/ Sharon Dayan
 
Name: Sharon Dayan
Title: SVP, Global Head of Human Resources



ACKNOWLEDGEMENT AND AGREEMENT
as of this March 27 day of , 2012


EXECUTIVE




/s/ Oded Golan
Oded Golan




